Citation Nr: 9921188	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-23 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on Appeal from an April 1995 rating decision by the RO which held 
that the claim for service connection for a skin disorder of the 
feet was not well grounded and from an August 1995 rating action 
by the RO which found that no new and material evidence had been 
submitted to reopen a claim for service connection for a skin 
disorder of the feet.  

In February 1998, the undersigned Board member noted that in July 
1992 the RO had denied service connection for skin pathology 
involving the feet and that in November 1994 the Board dismissed 
a claim for service connection for dermatitis of the feet on the 
basis of exposure to Agent Orange, because a well grounded claim 
had not been submitted.  The Board also (in November 1994) 
vacated the July 1992 rating action as to the claim for service 
connection for dermatitis of the feet secondary to exposure to 
Agent Orange.  It was also found that the veteran's present claim 
for service connection for a skin disorder of the feet was well 
grounded.  This issue was thereupon remanded to the RO for 
further evidentiary development and for consideration of the 
veteran's claim on a de novo basis.  It is now before the Board 
for further appellate consideration.  

While the case had been at the Board prior to the February 1998 
remand, the veteran also claimed entitlement to a compensable 
rating for bilateral hearing loss in January 1998.  He was 
provided a statement of the case in regard to this issue in July 
1998.  In a letter dated August 4, 1998, the veteran's 
representative indicated that he did not wish to pursue an appeal 
in regard to this issue.  


FINDING OF FACT

A skin disorder of the feet did not manifest during service; the 
veteran's current skin disorder of the feet developed many years 
after service and is unrelated thereto.  



CONCLUSION OF LAW

A skin disorder of the feet was not incurred in or aggravated by 
service.  38 U.S.C.A.§§ 1110, 1131, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R.§ 3.303(d) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Board has found that the veteran's claim for 
service-connection for a skin disorder of the feet is "well 
grounded" within the meaning of 38 U.S.C.A.§ 5107(a).  That is, 
the Board finds that this claim is plausible.  All relevant facts 
pertaining to the claim have been developed to the extent 
possible and no further assistance to the veteran is required in 
order to satisfy the VA's duty to assist him in the development 
of this claim as mandated by 38 U.S.C.A.§ 5107(a).  

On the veteran's August 1963 examination prior to entrance onto 
active duty, the veteran's skin and feet were evaluated as 
normal.  Review of the service medical records reveals no 
findings, complaints, or diagnosis indicative of any skin 
disorder.  On the veteran's August 1967 examination prior to 
service discharge, his skin and feet were evaluated as normal.  

On a June 1975 examination conducted for purposes of enlistment 
in the Army reserves, the veteran's feet and skin were evaluated 
as normal.  

On VA medical examination in July 1991, evaluation of the skin 
revealed a symptomatic eczematoid rash on the soles of both feet 
with erythema and crusting.  

Private clinical records reflect outpatient treatment in 1991 and 
1992 for a skin disorder of the feet.  The assessments included 
psoriasiform dermatitis of the feet, tinea unguium, tinea pedis, 
and plantar pustulosis.  Subsequent private outpatient treatment 
for skin disease of the feet is indicated.  

On VA medical examination in May 1992, the veteran gave a history 
of "jungle rot" on the feet since his service in Vietnam.  He 
said that it had gotten much worse over the previous year.  The 
veteran also said that the symptoms had much improved as a result 
of private treatment but he lost his right great toenail as a 
result of his skin disorder.  Evaluation revealed a mycotic left 
great toenail and a largely missing right great toenail.  There 
wee patches of silvery, dry, roughened skin on the plantar 
surfaces of the feet.  There also was dry and cracking skin on 
the heels.   The diagnoses included plantar pustulosis, which was 
a form of psoriasiform dermatitis, and tinea unguium.  

In a March 1995 statement, Joseph L. Jorizzo, M.D., reported that 
he had been treating the veteran for skin disease on his feet 
since January 1992.  He said that the veteran had had "jungle 
rot" on the feet while in Vietnam.  It was the doctors strong 
belief that the veteran's skin disorder of the feet should be 
service connected.  

On VA medical examination in November 1996, the veteran said that 
he first developed a skin rash on his feet in Vietnam during the 
1966 monsoon season.  He said that, at that time, he was given a 
topical cream for his feet.  After evaluation, the diagnoses 
included scoriatic patches, both feet.  He was noted to have a 
moderate fungus infection of all his toenails and some fungus 
infection on the feet and lower legs.  

After A VA dermatology examination in April 1998, the diagnoses 
included chronic fungal infection of the feet and toenails.  

On VA dermatology examination in July 1998, the examiner 
concurred with the previous diagnoses of the veteran's skin 
disorder of the feet. He noted that there was nothing in the 
medical record indicating that the veteran had any fungal 
infection of the feet while he was in Vietnam.  The doctor said 
that it was quite possible that the veteran did have such a 
fungal infection in Vietnam but, when the doctor himself treated 
such cases in Vietnam, he documented the treatment in the service 
medical records.  Thus, if there was no documentation of the 
treatment during service, it was not possible to say that the 
veteran's fungal infection started in the service.  He said that 
it would be pure speculation to state that the veteran developed 
a fungal infection on the feet during service.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A.§§ 
1110, 1131.  Service connection may be granted for a disease 
diagnosed after service when all the evidence establishes that 
such was incurred during service.  38 C.F.R.§ 3.303(d).

Review of the service medical records reveals no evidence of any 
skin disorder of the feet during service and no relevant 
pathology was noted on the veteran's examination prior to service 
discharge.  Moreover, no findings of any skin disorder were found 
on a reserve physical examination conducted in 1975, almost 8 
years subsequent to service.  The first clinical evidence of such 
a disorder dates from 1992, almost 25 years after the veteran's 
military service and such findings are too remote from service to 
be reasonably related thereto.  The Board has noted the statement 
by the veteran's private physician to the effect that the veteran 
had 'jungle rot" in service and that his current skin disorder 
on the feet is related thereto.  However, it is apparent that 
this opinion was based on a history provided by the veteran and 
not on the physician's direct knowledge.  Such statements are 
without probative value.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  Moreover, after a recent VA physical examination and a 
review of the record, the examining physician commented that, in 
the absence of clinical records documenting treatment during 
service, it would be pure speculation to attribute the veteran's 
current skin disorder of the feet to service.  

Since the evidence does not show that the veteran's skin disorder 
of the feet is related to military service, service connection 
for this disability is not warranted.  


ORDER

Service connection for a skin disorder of the feet is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

